TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00804-CV


Airickison Tavar Nelson a/k/a Erikson Nelson, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 340TH JUDICIAL DISTRICT
NO. C-10-0041-CPS, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING


O R D E R

PER CURIAM
	Appellant's notice of appeal was filed on November 28, 2011.  The reporter's record
was due December 8, 2011.  In a communication to this Court dated March 27, 2012, court reporter
Cindy Saunders has filed a request for an extension of time to file the reporter's record, seeking a
thirty day extension.
	Effective March 1, 2012, amendments to the Texas Rules of Appellate Procedure
adopted by Texas Supreme Court Miscellaneous Docket No. 12-9030 prohibit this Court from
granting extensions of over 10 days for the filing of reporters' records in accelerated appeals,
including those from suits for termination of parental rights.  See Tex. R. App. P. 35.3(c).  Further,
any extensions of time granted for the filing of reporters' records may not exceed 30 days
cumulatively.  See Tex. R. App. P. 28.4(b)(2).  Accordingly, Cindy Saunders is hereby ordered to
file the reporter's record in this case on or before April 16, 2012.  If the record is not filed by that
date, Saunders may be required to show cause why she should not be held in contempt of court.
	It is so ordered on April 4, 2012.

Before Justices Puryear, Henson and Goodwin